DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
Claims 1-14 were previously pending. Claims 1, 2, 4-9, 11-14 are amended. Claims 3 and 10 are canceled. Claims 1, 2, 4-9, 11-14 are pending.

Response to Arguments
Applicant’s arguments with respect to “cell group information” in  claim(s) 1, 2, 4-9, 11-14 have been considered but are moot because the new ground of rejection introduces new reference US 2016/0150440 to Lee et al., and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues on Pages 7-9 of applicants remarks:

According to Dl, when the buffered data is below the threshold, the terminal transmits the original BSR to the macro cell base station. Unlike the claimed invention, Dl fails to disclose that when a data amount is below a configured threshold value, the data amount is indicated to a MAC entity belonging in a cell group as configured in configuration information. In this respect, Dl fails to disclose the following: i) Transmitting data to a cell group as configured in configuration information when a data amount is below a threshold, ii) PDCP layer indicating the data amount to a MAC entity corresponding to a cell group as configured in configuration information.
Examiner respectfully disagrees.  With respect to the underlined portion of the applicants arguments above, examiner noted that in the interview held after-final, the examiner had indicated that Cai continues to teach “indicating the amount of the data available for transmission from a packet data convergence protocol (PDCP) layer of the terminal to the at least one identified MAC entity of the terminal” in [0080] of Cai, in which Cai discloses the BSR at the MAC element determines the amount of data “z” from the PDCP layer to be reported to the base station.  
Examiner notes that the claims does not specifically recite “PDCP layer indicating the data amount to a MAC entity corresponding to a cell group as configured in configuration information.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., PDCP layer indicating the data amount to a MAC entity corresponding to a cell group as configured in configuration information) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The claim recites:
- “indicating the amount of data available for transmission based on the configuration information” and 
- “indicating the amount of data available for transmission from a packet data convergence protocol (PDCP) layer of the terminal to the at least one identified MAC entity of the terminal.  

Examiner notes that these two instances of the claim recitations can be broadly interpreted to be different instances.  As such, the new claim language of claim 1 “wherein in case that the threshold value is configured in the configuration information and the amount of the data available for transmission is smaller than the threshold value, the amount of the data available for transmission is indicated to a MAC entity, of the terminal of a cell group configured in the configuration information” does not necessarily indicate that the amount of data available for transmission is data corresponding to a PDCP layer. In other words, there is no indication in the claims that the available PDCP layer data is to be indicated to a MAC entity of a cell group configured in the configuration information.  
Examiner notes that even if the new claim language were to indicate the available PDCP layer data is to be indicated to a MAC entity of a cell group configured 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 5, 7, 8, 11, 12, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2016/0337909 A1 to Cai (hereinafter “Cai”) in view of US 2016/0150440 A1 to Lee et al. (hereinafter “Lee”)

Regarding Claim 1, Cai teaches A method of a terminal in a wireless communication system where the terminal communicates with a master base station and a secondary base station, (Figure 1, illustrates a UE communicating with a macro cell eNB (i.e. master base station) and a small cell eNB (i.e. secondary base station)) the method comprising: 
receiving configuration information for a split bearer from the master base station; ([0154]-[0155] and Figure 11, discloses a macro cell eNB may indicate to the UE that it can support UL bearer split function during a multi-connection establishment stage.  The macro cell eNB sends a message at step 1102, to the UE containing a UL bearer split indicator (i.e. configuration information for a split bearer))
identifying whether a bearer for indicating an amount of data available for transmission is a split bearer; ([0157], after the UE receives the UL bearer split indicator, the UE is aware that the UL bearer split function is supported for multi-connectivity (i.e. identifying), so that the UE may transmit the new format MC BSR to the macro cell eNB or small cell eNB. If the UE does not receive the UL bearer split indicator, the UE does not assume the network supports the new format MC BSR, and continues to use the legacy BSR. [0024], discloses a BSR is a message sent by the UE to a wireless access network node indicating the a mount of UL data in a buffer of the UE available for transmission over the uplink)
in case that the bearer for indicating the amount of the data available for transmission is the split bearer, ([0157], after the UE receives the UL bearer split indicator, the UE is aware that the UL bearer split function is supported for multi-connectivity (i.e. identifying), so that the UE may transmit the new format MC BSR to the macro cell eNB or small cell eNB) 
identifying at least one medium access control (MAC) entity of the terminal for indicating the amount of the data available for transmission based on the configuration information; ([0150]-[0151], discloses, in another alternative, to simplify the standards change, the UE may send legacy BSRs (rather than the MC BSRs) to both the macro cell eNB and the small cell eNB. To improve the signaling efficiency when the amount of UL data is small, a threshold based approach can be used, i.e. if the buffered data in the UE is less than a threshold, the UE only transmits the legacy BSR to the macro cell eNB; if the buffered data in the UE is greater than a threshold, the UE transmit the legacy BSRs to both macro cell eNB and small cell eNB. The threshold value can be signaled to the UE via dedicated RRC signaling during the multi-connectivity setup stage or the split bearer setup stage, or via a new MAC CE sent from the macro cell eNB. Figure 2 and [0044], discloses MAC layer 218 (i.e. at least one MAC entity of the terminal) of the UE in communication with a Macro Cell eNB 104 and a MAC layer 226 (i.e. at least one MAC entity of the terminal) of the UE in communication with a Small Cell eNB, illustrates [0073], further discloses a BSR is sent in a MAC control element to a respective eNB. [0024], discloses a BSR can be used by the UE to indicate the amount of UL data in a buffer of the UE that is available for transmission over the uplink.  Examiner notes that in order for the MAC layer to send out a BSR via MAC CE indicating the amount of uplink data for transmission, the amount of data in the PDCP and the RLC layer must be indicated to the MAC layer)
 indicating the amount of the data available for transmission from a packet data convergence protocol (PDCP) layer of the terminal to the at least one identified MAC entity of the terminal, ([0150]-[0151], discloses, in another alternative, 
wherein in case that a threshold value associated with the split bearer is configured in the configuration information for the split bearer and the amount of the data available for transmission is larger than the threshold value, ([0151], discloses the threshold value can be signaled to the UE either via dedicated RRC signaling during the multi-connectivity setup stage or the split bearer setup stage, or via a new MAC CE sent from the macro cell eNB)
the amount of the data available for transmission is indicated to both a MAC entity, of the terminal, for secondary cell group (SCG) associated with the secondary base station and a MAC entity, of the terminal, for master cell group (MCG) associated with the master base station. ([0150]-[0151], discloses, in another alternative, to simplify the standards change, the UE may send legacy BSRs (rather than the MC BSRs) to both the macro cell eNB and the small cell eNB. To improve the signaling efficiency when the amount of UL data is small, a threshold based approach can be used, i.e. if the buffered data in the UE is less than a threshold, the UE only transmits the legacy BSR to the macro cell eNB; if the buffered data in the UE is greater than a threshold, the UE transmit the legacy BSRs to both macro cell eNB and small cell eNB. (i.e. amount of data available for transmission is indicated to both the SCG and the MCG). Figure 2, illustrates a split bearer in which split MAC layers 218 and 226 communicate with the corresponding Macro Cell eNB and Small Cell eNB)
Cai further teaches wherein in case that the threshold value is configured in the configuration information and the amount of the data available for transmission is smaller than the threshold value, the amount of the data available for transmission is indicated to a MAC entity, of a terminal, of a cell group ([0150]-[0151], sending a threshold value to a UE (i.e. threshold value in configuration information) that indicates which cell group to transmit a BSR to based on a comparison of the amount of  of a cell group configured in the configuration information.
However, in a similar field of endeavor, Lee discloses in [0127]-[0129], discloses dual connectivity in which the UE transmits data to both MeNB and SeNB utilizing a new RB structure called dual RLC/MAC scheme, where a single RB has one PDCP—two RLC—Two MAC for one direction, and RLC/MAC pair is configured for each cell, as shown in Fig. 12. Figure 6, further illustrates dual connectivity between a Master cell group associated with the MeNB and a secondary cell group associated with the SeNB (i.e. cell groups). Figure 13 and [0130]-[0139], a method for reporting amount of data available for transmission. The UE may receive information related to the threshold from the first base station or the second base station, where the threshold may indicate the minimum amount of data in PDCP in byte. The UE may receive configuration information through RRC signaling from the first base station for the second base station. When the UE calculates DATP (S1303), if it is less than the threshold, the UE can select one of DATP-1 or DATP-2 by following the priority received from the first base station/the second base station (i.e. cell group information) or can randomly select one of DATP-1 or DATP-2. The priority (i.e. cell group information) indicates which base 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cai to include the above limitations as suggested by Lee, to allow for efficient buffer status reporting as indicated in [0017] of Lee.

Regarding Claim 4, Cai/Lee teaches The method of claim 1, wherein Cai further teaches the cell group is associated with one of the SCG or the MCG. (([0150]-[0151], discloses, in another alternative, to simplify the standards change, the UE may send legacy BSRs (rather than the MC BSRs) to both the macro cell eNB and the small cell eNB. To improve the signaling efficiency when the amount of UL data is small, a threshold based approach can be used, i.e. if the buffered data in the UE is less than a threshold, the UE only transmits the legacy BSR to the macro cell eNB (i.e. exclusive cell group is MCG))

Regarding Claim 5, Cai/Lee teaches The method of claim 1, further comprising: Cai further teaches delivering data from the PDCP layer of the terminal to at least one of a radio link control (RLC) entity of the terminal for the SCG or the RLC entity of the terminal for the MCG, (Figures 2, illustrates a PDCP layer  wherein in a case that the threshold value is configured in the configuration information and the amount of the data available for transmission is larger than the threshold value, the data is delivered to one of RLC entities, of the terminal, which requested the data. ([0150]-[0151], discloses, if the buffered data in the UE is greater than a threshold, the UE transmit the legacy BSRs to both macro cell eNB and small cell eNB. [0069]-[0080], further discloses when the PDCP layer 222 in the UE receives a PDCP SDU to be transmitted in the UL direction, the PDCP SDU is placed in the PDCP buffer, and the PDCP layer 222 can send a PDCP PDU to a lower protocol layer, namely the RLC layer 220 or 228.  A BSR can than be sent by the UE to a respective eNB, in which a UL grant can then be provided in response for transmitting the UL data. Figure 2 illustrates a split bearer in which BSRs/data are transmitted to the macro cell eNB via the corresponding RLC layer 220 and MAC layer 218, whereas BSRs/data are transmitted to the small cell eNB via RLC layer 228 and MAC layer 226. As such, data and BSRs are transmitted in the corresponding RLC/MAC layers of the UE to the corresponding macro cell group and secondary cell group.)

Regarding Claim 7, Cai/Lee teaches The method of claim 5, wherein Cai further teaches in a case that the threshold value is configured in the configuration information and the amount of the data available for transmission is smaller than the threshold value, the data is delivered to an RLC entity, of the terminal, for the cell group configured in the configuration information. ([0150]-[0151], discloses, in another alternative, to simplify the standards change, the UE may send legacy BSRs (rather than the MC BSRs) to both the macro cell eNB and the small cell eNB. To improve the signaling efficiency when the amount of UL data is small, a threshold based approach can be used, i.e. if the buffered data in the UE is less than a threshold, the UE only transmits the legacy BSR to the macro cell eNB (i.e. to a MAC entity of the terminal of an exclusive cell group) Figure 2 illustrates a split bearer in which BSRs/data are transmitted to the macro cell eNB via the corresponding RLC layer 220 and MAC layer 218, whereas BSRs/data are transmitted to the small cell eNB via RLC layer 228 and MAC layer 226. As such, data and BSRs are transmitted in the corresponding RLC/MAC layers of the UE to the corresponding macro cell group and secondary cell group.)

Regarding Claim 8, Cai teaches A terminal in a wireless communication system where the terminal communicates with a master base station and a secondary base station, (Figure 1, illustrates a UE communicating with a macro cell eNB (i.e. master base station) and a small cell eNB (i.e. secondary base station))
the terminal comprising: 
a transceiver; and a controller coupled with the transceiver and configured to: (Figure 14, illustrates a UE comprising a communication component and processor)
receive, via the transceiver, configuration information for a split bearer from the master base station; ([0154]-[0155] and Figure 11, discloses a macro cell eNB may indicate to the UE that it can support UL bearer split function during a multi-connection establishment stage.  The macro cell eNB sends a message at step 1102, to the UE containing a UL bearer split indicator (i.e. configuration information for a split bearer))
identifying whether a bearer for indicating an amount of data available for transmission is a split bearer; ([0157], after the UE receives the UL bearer split indicator, the UE is aware that the UL bearer split function is supported for multi-connectivity (i.e. identifying), so that the UE may transmit the new format MC BSR to the macro cell eNB or small cell eNB. If the UE does not receive the UL bearer split indicator, the UE does not assume the network supports the new format MC BSR, and continues to use the legacy BSR. [0024], discloses a BSR is a message sent by the UE to a wireless access network node indicating the a mount of UL data in a buffer of the UE available for transmission over the uplink)
in case that the bearer for indicating the amount of the data available for transmission is the split bearer, ([0157], after the UE receives the UL bearer split indicator, the UE is aware that the UL bearer split function is supported for multi-connectivity (i.e. identifying), so that the UE may transmit the new format MC BSR to the macro cell eNB or small cell eNB) 
identifying at least one medium access control (MAC) entity of the terminal for indicating the amount of the data available for transmission based on the configuration information; ([0150]-[0151], discloses, in another alternative, to simplify the standards change, the UE may send legacy BSRs (rather than the MC BSRs) to both the macro cell eNB and the small cell eNB. To improve the signaling efficiency when the amount of UL data is small, a threshold based approach can be used, i.e. if the buffered data in the UE is less than a threshold, the UE only transmits the legacy BSR to the macro cell eNB; if the buffered data in the UE is greater than a threshold, the UE transmit the legacy BSRs to both macro cell eNB and small cell eNB. The threshold value can be signaled to the UE via dedicated RRC signaling during the multi-connectivity setup stage or the split bearer setup stage, or via a new MAC CE sent from the macro cell eNB. Figure 2 and [0044], discloses MAC layer 218 (i.e. at least one MAC entity of the terminal) of the UE in communication with a Macro Cell eNB 104 and a MAC layer 226 (i.e. at least one MAC entity of the terminal) of the UE in communication with a Small Cell eNB, illustrates [0073], further discloses a BSR is sent in a MAC control element to a respective eNB. [0024], discloses a BSR can be used by the UE to indicate the amount of UL data in a buffer of the UE that is available for transmission over the uplink.  Examiner notes that in order for the MAC layer to send out a BSR via MAC CE indicating the amount of uplink data for transmission, the amount of data in the PDCP and the RLC layer must be indicated to the MAC layer)
 indicating the amount of the data available for transmission from a packet data convergence protocol (PDCP) layer of the terminal to the at least one identified MAC entity of the terminal, ([0150]-[0151], discloses, in another alternative, to simplify the standards change, the UE may send legacy BSRs (rather than the MC BSRs) to both the macro cell eNB and the small cell eNB. Figure 2 and [0044], discloses MAC layer 218 (i.e. at least one identified MAC entity of the terminal) of the UE in communication with a Macro Cell eNB 104 and a MAC layer 226 (i.e. at least one identified MAC entity of the terminal) of the UE in communication with a Small Cell eNB, illustrates [0073], further discloses a BSR is sent in a MAC control element to a respective eNB. [0024], discloses a BSR can be used by the UE to indicate the amount of UL data in a buffer of the UE that is available for transmission over the uplink. [0080], further discloses In the context of FIG. 2, in some examples, the BSR sent by the UE can include data available for UL transmission in the RLC layers 220 and 228 and in the PDCP layer 222. As an example, the RLC layer 220 has X bytes of data, and the RLC layer 228 has Y bytes of data. Also, a PDCP layer 222 has Z bytes of data. Then, the BSR that is sent by the UE indicates the amount of UL data as being equal to X+Y+Z. Upon receiving the BSR, UL grants can be provided that are sufficient to allow the UE to transmit the X+Y+Z bytes of UL data. The UL grants can be assigned by both the macro cell eNB and the small cell eNB. Examiner notes that the amount of PDCP data available for transmission is analogous to the claimed “amount of data available for transmission”. The amount of the PDCP data is indicated to the MAC layer such that the MAC layer is able to generate a MAC CE containing the BSR indicating the amount of data for uplink transmission to the corresponding cell) 
wherein in case that a threshold value associated with the split bearer is configured in the configuration information for the split bearer and the amount of the data available for transmission is larger than the threshold value, ([0151], discloses the threshold value can be signaled to the UE either via dedicated RRC signaling during the multi-connectivity setup stage or the split bearer setup stage, or via a new MAC CE sent from the macro cell eNB)
the amount of the data available for transmission is indicated to both a MAC entity, of the terminal, for secondary cell group (SCG) associated with the secondary base station and a MAC entity, of the terminal, for master cell group (MCG) associated with the master base station. ([0150]-[0151], discloses, in another alternative, to simplify the standards change, the UE may send legacy BSRs (rather than the MC BSRs) to both the macro cell eNB and the small cell eNB. To improve the signaling efficiency when the amount of UL data is small, a threshold based approach can be used, i.e. if the buffered data in the UE is less than a threshold, the UE only transmits the legacy BSR to the macro cell eNB; if the buffered data in the UE is greater than a threshold, the UE transmit the legacy BSRs to both macro cell eNB and small cell eNB. (i.e. amount of data available for transmission is indicated to both the SCG and the MCG). Figure 2, illustrates a split bearer in which split MAC layers 218 and 226 communicate with the corresponding Macro Cell eNB and Small Cell eNB)
Cai further teaches wherein in case that the threshold value is configured in the configuration information and the amount of the data available for transmission is smaller than the threshold value, the amount of the data available for transmission is indicated to a MAC entity, of the terminal, of a cell group ([0150]-[0151], sending a threshold value to a UE (i.e. threshold value in configuration information) that indicates which cell group to transmit a BSR to based on a comparison of the amount of buffered data (i.e. amount of data available for transmission) to the threshold. To improve the signaling efficiency when the amount of UL data is small, a threshold based approach can be used, i.e. if the buffered data in the UE is less than a threshold (i.e. amount of data available for transmission smaller than the threshold value), the UE only transmits the legacy BSR to the macro cell eNB (i.e. to a MAC entity of the terminal of a cell group)) but does not teach indicating the amount of data available for transmission to a MAC entity of the terminal of a cell group configured in the configuration information.
However, in a similar field of endeavor, Lee discloses in [0127]-[0129], discloses dual connectivity in which the UE transmits data to both MeNB and SeNB utilizing a new RB structure called dual RLC/MAC scheme, where a single RB has one PDCP—two RLC—Two MAC for one direction, and RLC/MAC pair is configured for each cell, as shown in Fig. 12. Figure 6, further illustrates dual connectivity between a Master cell group associated with the MeNB and a secondary cell group associated with the SeNB (i.e. cell groups). Figure 13 and [0130]-[0139], a method for reporting amount of data available for transmission. The UE may receive information related to the threshold from the first base station or the second base station, where the threshold may indicate the minimum amount of data in PDCP in byte. The UE may receive configuration information through RRC signaling from the first base station for the second base station. When the UE calculates DATP (S1303), if it is less than the threshold, the UE can select one of DATP-1 or DATP-2 by following the priority received from the first base station/the second base station (i.e. cell group information) or can randomly select one of DATP-1 or DATP-2. The priority (i.e. cell group information) indicates which base station is prioritized over other base station. Then, the UE sets the selected DATP-1 or DATP-2 equal to DATP. For example, when the DATP is less than the threshold, if the DATP-1 is prioritized over the DATP-2 by the first base station or the second base station, the UE divides DATP into DATP-1 and DATP-2 so that "DATP-M=X bytes" and "DATP-S=0 byte".
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cai to include the above limitations as suggested by Lee, to allow for efficient buffer status reporting as indicated in [0017] of Lee.

Claims 10-12, 14 are rejected for having the same limitations as Claims 3-5, 7, respectively, except the claims are in apparatus format.


Claim 2, 6, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai/Lee in view of US 2015/0215945 A1 to Hsu et al. (hereinafter “Hsu”)

Regarding Claim 2, Cai/Lee teaches The method of claim 1, wherein Cai/Lee does not explicitly teach in case that the threshold value is not configured in the configuration information, the amount of the data available for transmission is indicated to a MAC entity, of the terminal, of the cell group configured in the configuration information.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cai/Lee to include the above limitations as suggested by Hsu, in order for UE BSR and LCP procedures to 

Regarding Claim 6, Cai/Lee teaches The method of claim 5, wherein Cai/Lee does not explicitly teach in case that the threshold value is not configured in the configuration information, the data is delivered to an RLC entity, of the terminal, for an exclusive cell group configured in the configuration information. 
However, in a similar field of endeavor, Hsu discloses in [0007], [0031], and Figure 4, handling of BSR for each MAC entity according to one or more allocation rules, in which the allocation rule is configured by the network, determined by the UE based on historic statistics, or determined by the UE based on information from the network.  In one embodiment, the allocation rule indicates percentage of traffic allocated to each MAC entity. In another embodiment, the allocation rule is derived from the network configuration parameter of UL_DATA_PATH, where the traffic is allocated to SCG when UL_DATA_PATH is set to be SCG. Otherwise, the traffic is allocated to MCG. (i.e. threshold value is not configured) In another embodiment, the allocation rule is derived from a configuration parameter of the split threshold, which is a threshold value for the size of available data for transmission (i.e. threshold value is configured). [0035], discloses FIG. 6A illustrates an exemplary flow chart of traffic allocation for split bearers based on the network configuration (i.e. threshold is not configured). At step 601, the UE checks whether the buffered data is for the split bearer. If no, the process ends. If yes, the UE moves to step 602 and checks if the UL_DATA_PATH (i.e. indicative of exclusive cell group) is configured to be SCG. If step 602 determines no, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cai/Lee to include the above limitations as suggested by Hsu, in order for UE BSR and LCP procedures to communicate and manage multiple schedulers from different base stations as indicated in [0006] of Hsu.

Claims 9, 13 are rejected for having the same limitations as Claims 2, 6, respectively, except the claims are in apparatus format.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477